HEYDENFELDT, J.
— There is nothing in the exceptions taken by the appellant which warrants the reversal of the judgment. The second instruction asked for by the defendant might have been given as asked, but the very same in*39struction was given by the eourt in its subsequent charge to' the jury, and almost in the words asked. In such cases we have always refused to reverse upon that ground. The charge of the court is full and explicit as to every point which arose in the case, and is without legal objection.
Judgment affirmed.
We concur: Murray, C. J.; Terry, J.